ORDER
On July 12, 1990, this court issued an order in which it deemed admitted the allegations of the May 22, 1990 petition for disciplinary action against the respondent, Martin Lipske. In that same order, this court ordered that the respondent and the Director could file responses with this court by August 3, 1990, citing therein the reasons, if any, why this court should not impose discipline identical to that imposed by the Supreme Court of Wisconsin in In re Lipske, 155 Wis.2d 470, 455 N.W.2d 880 (1990). On July 25, 1990, the Director filed a response with this court in which he requested that this court not only order a 2-year suspension identical to that imposed by the Supreme Court of Wisconsin, but order respondent to pay costs and otherwise comply with Rules 18, 24 and 26, Rules on Lawyers Professional Responsibility. Respondent has not filed a response with this court, and the time within which to file such a response has now passed.
NOW, THEREFORE, based on the files, records and proceedings herein,
IT HEREBY IS ORDERED:
*1291.That the respondent, Martin J. Lipske, is suspended from the practice of law for a period of 2 years, effective immediately, pursuant to Rule 15, Rules on Lawyers Professional Responsibility.
2. That the respondent shall not be reinstated to the practice of law until respondent submits to this court proof of his compliance with Rule 26, Rules on Lawyers Professional Responsibility, and until after this court has conducted a hearing pursuant to Rule 18, Rules on Lawyers Professional Responsibility.
3. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.